Title: Stephen Cathalan to Thomas Jefferson, 19 April 1819
From: Cathalan, Stephen (Etienne)
To: Jefferson, Thomas


          
          
            
              Dear Sir
              Marseilles the 19th April 1819=
            
            herein Inclosed is the Duplicate of the Letter I had the honor and Pleasure to address you on the 20th March ulto—this is to Inform you that I have Shipped, tho’ without any order from you, on the Sckooner Gleaner of Philadelphia John Mathews Master Bound for Philadelphia for your account;
            
            
             
            
              
                TJS.C.
                No 1—
                one Basket packed with Canvas Containing fresh Maccaronis of naples weighing net K 45= making, ancient weigt weight of Marseilles ℔ 112= net a ƒ48– pr  quintal
                F 53
                =
                75
                =
              
              
                
                      charges
                
                
                
                
              
              
                
                Public weighin, Packing, Canvas & Cords, Porterage & Craftage on Board & Duty of Exportation
                6
                –
                25
                –
              
              
                
                
                F 60
                =
                00
                =
              
            
          
          
          with youraddress atMonticelloSC &Sealed;
             and one Small Box Small Raisins—Sans pepins, from Smyrna ℔ 5=½= the only Small quantity, that I could procure in this City, from one Round Box of about 15 ℔= one of my Friend had Just Received from Smirna, the Remainder being for  his own use, which I beg you to accept, with my best wishes, that you may Eat them, as well as the maccarony in Good health & Spirit, with your Good Family, and my Sincere Regret, that I have been hitherto unable to Send you the 50 ℔ you order me by your Favor of the 5th april 1818=
            the whole to be Consigned to the Collector of the District of Philadelphia, to whom I address one of the Bills of Lading, requesting him to forward those Two Packages to you as Soon as possible after their Landing;—
            I having not yet Received your orders for your provisions for next year, I have not ordered or prepared any other articles for you, but I hope it will not be Long before I will be favored with a letter on that Subject, informing me at Same time that my Last Invoices did reach you & weither you was Satisfied of the qualities of their Contents; it will also afford me a great Satisfaction & pleasure, to hear at Same time, that you Continue to enjoy with a good State of health, with my Sincere wishes for  many years; I have the honor to be with a Great Respect
            
               Dear sir your most obedient & Devoted Servant
              Stephen Cathalan.
            
          
          
            herein Inclosed one of the Bills of Lading—the Gleaner is on the Point of putting to Sea.
            I hope I will be Soon honored with a new Commission from the President to the king of France; I have not dared to write on that Subject to the Hble Secretary of State;
          
        